OFFICE OF THE ATi’ORNEY GENERAL OF   TEXAS
                 AUSTIN
                                                              750




           Sanote Ml2  328,    Act8 af the46thto&i2atGre,
~~QUU’   sosslon, paasod by,both houses of tha Twms togis-
latwo,curriQuall3n3rg3llcy    clrtuso,nDdBothhouesecP
the M&latum,    in pas5f.n~ the Act, obsamoil tim require-
lZ3Dt8 in@%dbyAl%.3,S=r        30, of our Constitution,re-
gmllng the paoaagaof cme~gencyxzmsuros. The Ad, the-a-
s~~,~bocrmaOffaetAYo   as a laa on iiay1, lDm, tho date
uponwhiehltaw al)pr#odbythoGovmoroP            t&q Stat%of.
Texarn*
h&,b~I&l¶har        qu~2%Mf%ltO Wtos    suchrOfMc8r=
fo p th alx a lme
                o fth a ta m Of th elo fM c o *
-pf;Lshed imruroct1yby bls reeignu-
fian vith the iatention that his WIO-
eeesorshallcqt his,vot.o
                      for hlt3.e